EXHIBIT 10.1

NUVERA COMMUNICATIONS, INC.

Mr. Glenn Zerbe

5220 Larada Lane

Edina, Minnesota 55436

 

Dear Glenn:

            On behalf of the Board of Directors of Nuvera Communications, Inc.
(the “Company”), I am pleased that you have accepted our offer to join the
Company as its next President and Chief Executive Officer beginning on or about
September 3, 2019.  This letter agreement (“Agreement”) and the other documents
referred to herein will constitute the terms of your employment and your
compensation and benefits with the Company.

 

1.          Position and Duties.  You will exercise all the duties and
responsibilities and have all requisite authority of your position for and on
behalf of the Company and its Affiliates (defined below).  You will report to
the Company’s Board of Directors (the “Board”) and will perform such additional
duties and responsibilities for the Company and its Affiliates as the Board
shall assign to you from time to time consistent with your position.  You agree
to serve the Company faithfully and to the best of your ability and shall devote
your full working time, attention and efforts to the business of the Company
during your employment with the Company.  You agree to follow and comply with
applicable policies and procedures adopted by the Board and the Company from
time to time.  For purposes of this Agreement, “Affiliate” means a partnership,
a corporation, a limited liability company, a joint venture, or other
unincorporated organization, that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.

2.          No Conflict. You hereby represent and confirm that you are under no
contractual or legal commitments that would prevent you from fulfilling your
duties and responsibilities as set forth above. While employed with the Company,
you agree not to engage in other employment or other material business activity,
except as approved in writing by the Board.  You may participate in civic,
religious and charitable activities and personal investment activities to a
reasonable extent, so long as such activities do not interfere with the
performance of your duties and responsibilities hereunder or, unless approved by
the Board, conflict with the business of the Company.

3.          Compensation and Benefits. While employed with the Company, you will
be entitled to the compensation and benefits set forth on Schedule A, attached
hereto. You may receive other benefits commensurate with your position as may be
approved from time to time by the Compensation Committee of the Board. 

4.          Expenses.  While you are employed with the Company, the Company
shall reimburse you for all reasonable and necessary out-of-pocket business,
travel and entertainment expenses incurred by you in connection with the
business of the Company, subject to the Company’s normal policies and procedures
for expense verification and documentation.

5.          Change in Control.  While employed with the Company, you will be
entitled to severance if your employment is terminated following a Change in
Control of the Company on the terms and conditions set forth in the Change in
Control Agreement as presented to you, which you and the Company will execute
simultaneous with the execution of this Agreement.

1

--------------------------------------------------------------------------------

6.         Confidentiality and Noncompetition Agreement.  As a condition of your
employment, on or prior to your first day of employment, you will execute and be
bound by the restrictive covenants and other terms and conditions set forth on
the Confidentiality and Noncompetition Agreement as presented to you.

7.         At-will Employment. You and the Company acknowledge that your
employment with the Company and its Affiliates is at will and may be terminated
by you or the Company at any time and for any reason, with or without previous
notice. Upon your termination of employment with the Company for any reason you
shall automatically resign from all titles, positions and appointments you then
hold with the Company and any Affiliate and you agree to take all actions
necessary to effectuate such resignations.  You shall promptly deliver to the
Company any and all Company records and any and all Company property in your
possession or under your control, including documents, notes, reports,
printouts, computer storage devices, source codes, data, tables or calculations
and all copies thereof, that in whole or in part contain any Confidential
Information, trade secrets, or proprietary or other secret information of the
Company or any of its Affiliates, and keys, vehicles, access cards, access
codes, passwords, credit cards, personal computers, telephones and other
electronic equipment belonging to the Company or any of its Affiliates.  You may
retain information and materials related to your personal compensation and
benefits with the Company.

8.        Amendments.  No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by you and a representative
of the Company who is authorized by the Board of Directors.

9.        Assignment.   Neither your or the Company may, without the written
consent of the other, assign or delegate any of its rights or obligations under
this Agreement, except that the Company may, without your consent, assign or
delegate any of its rights or obligations under this Agreement to (a) any
corporation or other business entity with which the Company may merge or
consolidate, (b) any corporation or other business entity to which the Company
may sell or transfer all or substantially all of its assets or capital stock. 
After any such assignment, such assignee shall thereafter be deemed to be the
“Company” for purposes of all terms and conditions of this Agreement.

2

--------------------------------------------------------------------------------

 

NUVERA COMMUNICATIONS, INC.

Date: August 27, 2019

By:     

/s/Perry Meyer

Its:  

Chairman

AGREED TO:

Date: August 27, 2019

/s/Glenn Zerbe

GLENN ZERBE

 

3

--------------------------------------------------------------------------------

 

Schedule A

 

Compensation and Benefits

 

1. Salary and Incentive Compensation.  

·             Base Salary. 

§    $255,000 annually, less all legally required and authorized deductions and
withholdings, paid in accordance with Nuvera’s normal payroll policies and
procedures.  Your base salary will be reviewed annually.

·             Short-Term Incentive Compensation.

§    You will be eligible for an annual short-term incentive compensation of 35%
of base salary at target performance, payable per the Management Incentive Plan,
a portion of which will be in Nuvera stock.

§    The performance criteria will be determined by the Compensation Committee
and approved by the Board of Directors early in the calendar year, and you must
be employed through the end of the calendar year.

·             Long-Term Incentive Compensation.

§     For 2019, you will be receive a long-term incentive compensation equal to
45% of your actual base salary earned in 2019, awarded in the form of restricted
stock units (RSUs) equal in value to the percentage based on the stock price on
the date of grant, which will vest if you are employed with Nuvera on December
31, 2022, without any performance criteria applied. The RSUs will be issued in
accordance with the terms of the 2017 Omnibus Stock Plan (Stock Plan)
administered by the Compensation Committee and the terms of the award agreement.

§     Beginning in 2020, you will be eligible to receive annually a long-term
incentive compensation of 45% of base salary, awarded as RSUs equal in value to
the percentage based on the stock price on the date of grant, to be earned over
a period of three years. 

§     One third of the RSUs (15% of base salary) will be time-based and earned
if you are employed at the end of the three-year period without any performance
criteria applied.

§     Two thirds of the RSUs (30% of base salary) will be based upon achievement
at target of performance criteria to be established by the Compensation
Committee at the beginning of the performance period and earned if you are
employed with Nuvera at the end of the three-year period and the performance
criteria have been met. The threshold performance-based award will be 50% of
target and the maximum 150% of target RSUs.

4

--------------------------------------------------------------------------------

2. Other Benefits

·            Employee Benefits. You will be entitled to participate in Nuvera’s
standard employee benefit plans, subject to these plans’ eligibility terms.

3. Relocation Bonus

·            Relocation. You will be expected to purchase a home in and relocate
your residence to New Ulm, Minnesota no later than March 31, 2020.

·            Bonus. Nuvera will pay you a cash bonus of $45,000 to aid you in
the relocation, with $22,500 payable upon your first day of employment and the
remainder of $22,500 upon the date you purchase a home and move your family into
the home. If you do not purchase a home and move in by March 31, 2020, or your
employment ends before that date, you will forfeit the Relocation Bonus, and
must immediately repay the initial bonus, which Nuvera may withhold out of any
other payments due you. 

5